Title: Thomas Jefferson to Henry Sheaff, 13 October 1815
From: Jefferson, Thomas
To: Sheaff, Henry


          
            Sir
             Monticello Oct. 13. 15.
          
          I took the liberty of writing to you on the 11th of August & of requesting you to send me a quarter cask of dry Sherry or dry Lisbon whichever you had most recommendable. being out of wine and not hearing from you, I trouble you with a repetition of the request, lest any accident should have happened to my letter or your answer. I mentioned that on noting to me the cost, it should be remitted within 90. days after shipment; but if this is out of your course of dealing it shall be remitted as soon as the cost is known. I desired it to be in a double case cask, sent to Richmond by sea, addressed to Messrs Gibson and Jefferson, my correspondents there, who would pay freight & charges and forward it to me. asking the favor of a speedy answer I repeat to you the assurances of my great respect and esteem
          Th: Jefferson
        